Title: To Thomas Jefferson from Lucy Ludwell Paradise, 1 September 1790
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas



Dear Sir
London Sept. the 1st. 1790

I have done Myself the honour of writing to your Excellency by Mr. Broom. The purpot of that Letter was to acquaint you that the Queen of Portugal had appointed Chevr. de Freire to be her Minister to our States. He was to have gone to a Court in Europe. But Monsr. le Chevr. de Pinto knowing Mr. Freire knew more of Amerca then, perhaps, any of his Countrymen, and also, as he had the honour of knowing you, and Mr. Adams personally, the Queen altered her first intentions, and appointed him Minister to America. I have assured Mr. Freire he will be more pleased with America, and the Americans then he at present supposes. I have taken the liberty to tell him, I make no doubt he will be pleased with the attentions he will meet with from your Ecellencies. I hope you have received all the Money you had the goodness to lend Mr. Paradise during his stay at Paris. I should be obliged to your Excellency to let me know. The beginging of November we shall  quit our house in London, as it is too dear a place for Us to live in. I believe we shall go to Bath to Lodge and Board for a few Months. Therefore I shall esteem Myself honoured if you would be please to write to Me and direct your Letter for Us to Mr. Anderson our Merchant and put them under cover to him and desire him to be particular to deliver your Letter safe to Us. Dr. Bancroft is the Same good and true friend. Indeed, I do not know what I should do, if I had not him to assist Me. I wish greatly to return home, but, I fear, I may wish long enough for until all the Debts are paid here I must stay. I have told Mr. P I wish to go and see America once More before I get too old and that I would return to him again. Indeed, I think it necessary. The longest time I wish to stay is one year. Will you My dear Sir have the goodness to give Me your Advice upon the Subject? Mr. P is perfectly Sober, and well, only a little nervious owing to the heat of the Summer. He is at present in the Country for a few Days. You and your Amiable family enjoy the Blessing of health and happiness, I hope to the highest degree. I beg you to present Mr. Paradise and my affectionate Compliments to your amable family and respectful Compliments to all our Noble Friends &c &c &c &c. I remain with every sense of Gratitude Your ever Oliged, and Humble Servant and Friend,

Lucy Paradise

